DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Pending: 
1-10, 12-20
Withdrawn: 
1-6
Rejected:
7-10, 12-20
Amended: 
1, 20
New: 
NONE
Independent:
1, 20


                                            Claim Rejections - 35 USC § 102 or 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7-9, 19 are rejected under 35 U.S.C. 102(a) (1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Go et al (US 2016/0177425).
Go et al. teaches an aluminum alloy sheet [0010] product for further processing into bottles and cans, said alloy comprising (in wt.%):

cl. 7, 20
Go et al.
Mg
0.8-3.0
0.8-1.3
Mn
0.1-2.0
0.6-1.1
Cu
0.05-0.4
0.05-0.3
Fe
0.25-0.9
0.35-0.65
Si
0.2-0.7
0.015-0.5
Ti
-0.1
0.000-0.080
Zn
-0.25
0.000-0.500
Cr
-0.4
0.000-0.0080
impurities
-0.15
-0.15

Table 1: instant claims vs. Go et al
see Go et al. at [0009], which substantially overlaps the alloying ranges in claim 7. Concerning the product by process steps of claim 7, Go et al teaches processing said alloy by steps of DC casting, homogenizing, hot rolling, cold rolling, and stabilize annealing [0101-0115]. Go et al. does not specify the product by process step of “levelling” the rolled product. However, applicant has not shown the difference in the process steps results in a materially different product (wherein the prior art teaches a substantially identical aluminum alloy product to that of claim 7). The product characteristics recited by instant claim 7 appear to be fully met/anticipated by the prior art of Go et al.
Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See also Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016). Once a product appearing to be substantially identical is found and a 35 USC 102/103 rejection is made, the burden shifts to the applicant to show an unobvious difference. See MPEP 2113.
	
Because Go et al. is drawn to an alloy product with narrow alloying ranges that overlap the instant ranges “with sufficient specificity” (see MPEP 2131.03), it is held that Go et al. anticipates the instant claims.
Alternatively, because Go et al teaches an overlapping Al-Mg-Mn alloy, processed by substantially identical product by process steps, it is held that Go et al. has created a prima facie case of obviousness of the presently claimed invention.
	Concerning claim 8, the composition of Go et al falls within the claimed 3xxx (Mn as primary alloying element) as well as 5xxx (Mg as primary alloying element) series designations, and therefore meets the instant limitation.
Concerning claim 9, Go et al teaches forming a sheet out of said alloy [0010].
Concerning claim 19, Go et al teaches forming said alloy into beverage cans (abstract).

Claims 7-9, 19 are rejected under 35 U.S.C. 102(a) (2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Iwamura (US 2018/0282848).
Iwamura teaches an aluminum alloy sheet product for further processing into bottles and cans (abstract), said alloy comprising (in wt.%):

cl. 7, 20
Iwamura
Mg
0.8-3.0
1.1
Mn
0.1-2.0
0.7
Cu
0.05-0.4
0.24
Fe
0.25-0.9
0.45
Si
0.2-0.7
0.33
Ti
-0.1
0.05
Zn
-0.25
0.12
Cr
-0.4
-
impurities
-0.15
-

Table 2: instant claims vs. Iwamura
see Iwamura at Table 1 ex. 1, which falls within the alloying ranges of claim 7. Concerning the product by process steps of claim 7, Iwamura teaches processing said alloy by steps of DC casting, homogenizing, hot rolling at 460-510°C, cold rolling to 0.28mm [0065]. The disclosure of Iwamura necessarily includes heating to a hot rolling temperature. 
Iwamura does not specify the product by process step of “levelling” the rolled product. However, with respect to the instant product by process step of leveling, applicant has not shown the difference in the process steps results in a materially different product. The product characteristics recited by instant claim 7 appear to be fully met/anticipated by the prior art of Iwamura.
Therefore, because Iwamura teaches an Al alloy product substantially identical to that as claimed, complete with examples within the claimed alloying ranges, it is held that Iwamura anticipates the instant claims.
Alternatively, because Iwamura teaches an overlapping Al-Mg-Mn alloy, processed by substantially identical product by process steps, it is held that Iwamura has created a prima facie case of obviousness of the presently claimed invention.
Concerning claim 8, the examples of Iwamura fall within the claimed 3xxx (Mn as primary alloying element) as well as 5xxx (Mg as primary alloying element) series designations (see Table 1- ex. 1, 3, etc.), and therefore meet the instant limitation.
Concerning claim 9, Iwamura teaches forming a sheet out of said alloy [0010].
Concerning claim 19, Iwamura teaches forming said alloy into beverage cans; see Iwamura [0051].

Claims 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Go et al (US 2016/0177425) as applied to claims above.
Go et al. does not teach the sheet thickness as recited in claim 13. However, it would have been within the level of one of ordinary skill in the art, given the disclosure of Go et al., to have rolled the sheet of Go et al. with the desired level of cold reduction, in order to provide a sheet with a final desired thickness (such as within the claimed ≤240µm). Changes in size, shape, or sequence of adding ingredients is prima facie obvious in the absence of new or unexpected results (see MPEP 2144.04).
Concerning claim 18, Go et al does not specify the presence of fines and debris on the aluminum alloy sheet, and therefore the sheets of Go et al would appear to fall within a reasonable definition of the claimed “substantially free of aluminum fines and debris”. Alternatively, it would have been within the level of one of ordinary skill in the art, given the disclosure of Go et al., to clean the surface of the aluminum alloy sheet as needed, in order to provide the predictable purpose of a clean sheet, absent of fines and debris (substantially as presently claimed).  Therefore, the disclosure of Go et al. is held to create a prima facie case of obviousness of an invention as claimed.

Claim 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Iwamura, as applied to claims above.
Concerning claim 13, Iwamura teaches cold rolling Al sheet intended for body stock to a final thickness of 0.2-1 mm (200-1000 µm, see Iwamura [0049]) results in Al sheet with suitable mechanical properties (examples), which overlaps the claimed thickness and therefore meets the instant thickness limitation.
Concerning claim 18, Iwamura does not specify the presence of fines and debris on the aluminum alloy sheet, and therefore the sheets of Iwamura would appear to fall within a reasonable definition of the claimed “substantially free of aluminum fines and debris”. Alternatively, it would have been within the level of one of ordinary skill in the art, given the disclosure of Iwamura, to clean the surface of the aluminum alloy sheet as needed, in order to provide the predictable purpose of a clean sheet, absent of fines and debris (substantially as presently claimed).  Therefore, the disclosure of Iwamura is held to create a prima facie case of obviousness of an invention as claimed.

Claims 10, 12, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Go et al (US 2016/0177425) as applied above, and further in view of ASM Handbook Vol. 14B, pp. 46-56.
Go et al. is discussed in paragraphs above. Go et al. does not specify a product by process step of tension levelling (claim 12). However, levelling is held to be well known in the art of flat metal sheet products, to produce the predictable result of correcting shape defects in the sheet and achieve a flat-shape condition (see ASM Handbook Vol. 14B p.46, under “Flattening and Leveling”). It would have been obvious to one of ordinary skill in the art to have levelled the sheet product of Go et al., in order to provide the predictable purpose of achieving a flat-shaped sheet corrected of defects (taught by the ASM Handbook). Further, because the combination of Go el al and ASM Handbook teach a product by process with a substantially overlapping alloy composition, processed by identical processing steps, then substantially the same properties (such as texture aspect ratio, cl. 14, 20; and YS cl. 10) are expected for the product taught by the prior art, as for the instant invention.
Concerning claim 20, Go et al. does not teach the sheet thickness as recited in claim 20. However, it would have been within the level of one of ordinary skill in the art, given the disclosure of Go et al., to have rolled the sheet of Go et al. with the desired level of cold reduction, in order to provide a sheet with a final desired thickness (such as within the claimed ≤240µm). Changes in size, shape, or sequence of adding ingredients is prima facie obvious in the absence of new or unexpected results (see MPEP 2144.04).

Claims 10, 12, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Iwamura (2018/0282848) as applied above, and further in view of ASM Handbook Vol. 14B, pp. 46-56.
Iwamura is discussed above. Iwamura does not specify a product by process step of tension levelling (claim 12). However, levelling is held to be well known in the art of flat metal sheet products, to produce the predictable result of correcting shape defects in the sheet and achieve a flat-shape condition (see ASM Handbook Vol. 14B p.46, under “Flattening and Leveling”). It would have been obvious to one of ordinary skill in the art to have levelled the sheet product of Iwamura, in order to provide the predictable purpose of achieving a flat-shaped sheet corrected of defects (taught by the ASM Handbook). 
Further, because the combination of Iwamura and ASM Handbook teach a product by process with a substantially overlapping alloy composition, and identical processing steps, then substantially the same properties (such as texture aspect ratio, cl. 14, 20; and YS cl. 10) are expected for the product taught by the prior art, as for the instant invention.
Further concerning the final thickness recited in claim 20, Iwamura teaches cold rolling Al sheet intended for body stock to a final thickness of 0.2-1 mm (200-1000 µm, see Iwamura [0049]) results in Al sheet with suitable mechanical properties (examples), which overlap the instant thickness.

Claim 13, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Go et al (US 2016/0177425) (optionally in view of ASM Handbook Vol. 14B) further in view of Iwamura (US 2018/0282848).
Go et al. and ASM Handbook Vol. 14B are discussed above. Though Go et al. does not teach cold rolling to a final thickness as claimed, Iwamura teaches cold rolling Al sheet intended for body stock to a final thickness of 0.2-1 mm (200-1000 µm, see Iwamura [0049]) results in Al sheet with suitable mechanical properties (examples).  This disclosure of Iwamura would have rendered it obvious to one of ordinary skill in the art to have rolled the sheet of Go et al. to a final thickness of 200-1000 µm, because Iwamura teaches suitable strength/mechanical properties can be achieved by such a step.

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Go et al (US 2016/0177425) or Iwamura (US 2018/0282848) as applied above, and further in view of Heenan et al. (US 7,569,525).
Go et al. and Iwamura are each discussed above. Neither Go et al. nor Iwamura specify using a cupping lubricant. However, Heenan teaches using a lubricant for forming container stock such as food, beer, or beverage containers (abstract), wherein said lubricant comprises dioctyl sebacate (Heenan column 5, line 48) and is applied to aluminum sheets in amounts of ≤ 100mg/ft2 (≤1080 mg/m2) (Heenan column 6, line 9) in order to provide the effect of lubricating the aluminum workpiece.  The disclosure of Heenan would have rendered it obvious to one of ordinary skill in the art to lubricate the aluminum sheet of Go et al. or Iwamura with dioctyl sebacate in amounts of ≤ 100mg/ft2 (as taught by Heenan) in order to provide the predictable result of lubricating the aluminum workpiece, intended for container stock.


Response to Amendment
In the response filed 8/8/22 applicant amended claims 1 and 20 and submitted various arguments traversing the rejections of record. No new matter has been added.
Applicant’s argument that the instant invention is allowable because the prior art does not teach or suggest leveling with the claimed parameters has not been found persuasive. As set forth above, though Go et al or Iwamura do not specify the product by process step of “levelling” the rolled product, applicant has not shown that the claimed process steps result in a materially different product than those of the prior art (wherein the prior art teaches a substantially identical aluminum alloy product to that of claim 7). 
Further, instant claims 14 and 20 refer to a texture aspect ratio of 0.1-0.7, wherein the instant specification at [0015], [0056-0058] etc. relates the product texture aspect ratio to the process step of leveling. As set forth above, though the prior art of Go et al or Iwamura do not specify a step of levelling, levelling is well-known in the art of flat metal sheet products to produce the predictable result of correcting shape defects in the sheet and achieve a flat-shape condition (see ASM Handbook Vol. 14B p.46, under “Flattening and Leveling”). It would have been obvious to one of ordinary skill in the art to have levelled the sheet product of the prior art, in order to provide the predictable purpose of achieving a flat-shaped sheet corrected of defects (taught by the ASM Handbook). 
In conclusion, because the combination of Go et al or Iwamura and ASM Handbook teach a product by process with a substantially overlapping alloy composition, and identical processing steps, then substantially the same properties (such as texture aspect ratio, cl. 14, 20; and YS cl. 10) are expected for the product taught by the prior art, as for the instant invention.
Applicant’s argument that one of ordinary skill in the art would have no expectation that performing the levelling step of the ASM Handbook would lead to an isotropic surface texture has not been found persuasive. ASM Handbook Vol 14B teaches leveling is effective in reducing the residual stresses in the strip and redistributing in a more uniform pattern (p 49 1st column). Therefore, the prior art teaches a more uniform surface texture is expected after levelling.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANELL COMBS MORILLO whose telephone number is (571)272-1240. The examiner can normally be reached Mon-Thurs 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




								/GEORGE WYSZOMIERSKI/                                                                                                          Primary Examiner, Art Unit 1733                                                                                              


/J.C.M/Examiner, Art Unit 1733                                                                                                                                                                                                        11/17/22